 In the Matter of LOCKHEED AIRCRAFT CORPORATIONandPATTERNMAKERS ASSOCIATION OF Los ANGELES & VICINITY, AFLCase No. 21-R-0165.-Decided July 4,1944Mr. Maurice J. Nicoson,for the Board.Mr. Homer I. Mitchell,of Los Angeles, Calif., andMr. Emil Steck,Jr.,of Burbank, Calif., Tor the Company.'Messrs, Ralph Kaplan,andW. F. Jebe,of Los Angeles, Calif., andMr. George Q. Lynch,of Washington, D. C., for the P. M. A. 'Messrs, E. R. White,andRoy W. Brown,of Los, Angeles, Calif.,Mr. Dale 0. Reed,of Burbank, Calif., andMr. L. 0. Thomas,ofWash-ington, D. C., for-the I. A. M.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers Association of Los An-geles & Vicinity, AFL, herein called the P. M. A., alleging that aquestion affecting commerce had arisen concerning the representationof employees of Lockheed Aircraft Corporation, Burbank, California,herein called the Company,'- the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before James C.Batten, Trial Examiner.Said hearing was held at Los Angeles, Cali-fornia, on, April 21, 22, and 24, 1944.The Company, the P. M. A., andInternational Association of Machinists, Aeronautical Industrial Dis,trict Lodge No. 727, herein called the I.A. M., appeared, participated,and were afforded full opportunity to be heard, to examine and cross-_examine witnesses, and to introduce evidence bearing on the issues.The rulings of the Trial Examiner made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.On June 15, 1944, pursuant1 In the formal papers of this proceeding,the Company is designated as "Lockheed Air-craft Corp."Its name appears in the caption and body of this Decision as it was amendedat the hearing.57 N. L.R. B., No. 7.41 42DECISIONS OF _NATIONAL LABOR RELATIONS BOARDto notice served upon all the parties, a hearing for the purpose of oral'argument was held before the Board at Washington, D. C.The Com-pany, the P. M. A., and the I. A. M. appeared and participated.At the hearing before the Trial Examiner, the Company and the -I.A. M. joined in a motion to dismiss the petition of the P. M. A.Ruling on this motion was reserved for the Board.For the reasonsset forth in Section*III,infra,the motion is hereby granted.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLockheed Aircraft Corporation, a California corporation, has itsprincipal office and place of business in Burbank; California. 'TheCompany is engaged in the manufacture and sale of airplanes andairplane parts.In the conduct of its business, it owns and operatesnumerous plants, service units, warehouses, and a modification centerlocated in Burbank, Los Angeles, Pomona, Bakersfield, Fresno, Taft,and Santa Barbara; California.2During the fiscal year -endingJune30, 1941, the Company purchased raw materials aggregating morethan $50,000,000, in value, of which approximately 85 percent orig-inated at points outside the State of California.During the sameperiod, sales by the Company of such items as airplanes, , air-plane parts, and used airplanes amounted to over, $85,000,000, ofwhich more than 90 percent represents the value of'sales made to cus-tomers located outside the State of California.3Since the above-mentioned period, the operations of the company have materially,increased in volume.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE,ORGANIZATIONS INVOLVEDPattern Makers Association of Los Angeles & Vicinity is' a labororganizationaffiliated with Pattern Makers League of North America,,which, in turn,is affiliatedwith the American Federation of Labor.It admits to membership employees of the Company.International Association of Machinists, Aeronautical IndustrialDistrict Lodge No. 727, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.The Company also operates certain facilities in Dallas,Texas.'At the time for which the above figures are given, there were two separate corporations :Lockheed Aircraft and Vega Aircraft.The figures include the purchases and sales of bothcorporationsOn December 15, 1943, Vega Aircraft Corporation was dissolved and itsassets transferred to Lockheed Aircraft Corporation. LOCKHEED AIRCRAFT CORPORATION43III.THE ALLEGED APPROPRIATE UNITThe P. Al. A. seeks aunit confinedto two departments of theCompany andconsistingof all wood and metal pattern makers, orother employees therein, who are engaged for any part of their timein making woodor metal patterns which are used for castings, includ-ing leadmen, but excluding supervisory employees of the rank ofgroup supervisorand above.The Company and the I. A. M. con-tend that the existing system-wide industrial unit, including patternmakers, in which the I. A. Al. is recognized by the Company as thecollective bargaining representative, is appropriate, and that theunit soughtby the P. Al. A. compromise only a segment of a craft,inasmuchas the Company has nine departments in which wood andmetal pattern makers areemployed. -The I. A. M. was recognized by the Company in 1937 as the exclusivecollective bargaining representative of its production and maintenanceemployees, on the basis of a majority showing made by a. pay-rollcheck of membership cards.Beginning in March 1937, the Companyand the I. A. Al. entered into a series of bargaining contracts coveringthe production and maintenance employees, including pattern makers.In 1939,Vega Aircraft Corporation was incorporated as a subsidiaryof the Company, and it also entered into a. contract with the I. A. Al.Since 1940, the employees of the two companies (now the Company)have been included in the same contracts.The Board has observed heretofore that the mass production opera-tions in the airplane industry are particularly conduce ve to collectivebargainingupon an industrial unit basis 4The recordin the instantcase revealsthat the Company's operations are highly integrated andthus gives support to this conclusion.On the other hand, the Boardhas recognized, under appropriate circumstances, that collective bar-gaining upon a craft basis is feasible in the airplane industry.Whereproper conditions are present, the Board has frequently postponed itsdetermination of the appropriate unit pending an indication of thedesires of employees sought to be set off in separate units.,Amongthe crafts which have been found to constitute separate appropriateunits is that of the pattern maker, concerning whose highly developedskills there can be little question.In the instant case, however, we do not consider that the proper con-ditions warranting a postponement of our determination of the appro-priate unithave been met, inasmuch as the unit sought by the P. M. A.comprises only a segment of a craft.The petition of the P. M. A., asamended at the hearing, is directed to 2 departments in plant B-1 ofthe Company at Burbank.In all, the Company has 9 departments in4 SeeMatter ofThe Glenn L.Martin-Nebraska Company,54 N. L. R. B. 424;andMatterof Illinois Division,Bendxv Aviation Corporation,54 N. L. R. B. 1051. 44DECISIONS OF NATIONAL.LABOR RELATIONS BOARDwhich it employs wood and metal pattern makers. The numericaldesignations of these departments and the particular plant in which-each is located are as follows:BurbankPlant :Department No.B-1---------------------------------- 44-53;28-26;72-25-83B-5-------------------------- 72-25-BA-1---------------------------------- 29-42; 15-08; 43-28; 71-60A-2---------------------------------- 17-C8The P. M. A. attempted to prove-that only the employees it desiredto include in its unit were true pattern makers and that the Com-pany had more or less indiscriminately given classification of wood andmetal pattern maker to other employees.5The record fails to supportthese contentions of the P. M. A. - The Company's classification of,wood and metal pattern maker- is based upon a directive issued by theNational War Labor Board which fixes classifications and wage ratesfor the Southern California air frame industry., In this directivethe following "job summary" for wood, and metal patternmakers iscontained:This occupation requires the layout of complicatedmetal andwood patterns, mock-ups, and wood models from prints orsketches and the ability to layout and complete any informationlacking-in the print,or, in some cases,to develop and make the.pattern, mock-up, or model from the part drawing or templates.The operations consist of making simple and complicated,'largeand small, wood patterns, wood mock-ups, and wind tunnelmodels, occasional wood jigs, and form blocks * * *.At the time of the hearing, the Company had a total of 107 wood andmetal pattern makers. In the 2 departments in which the P. M. A.evinced an interest, there were 69 wood and metal pattern makers, notall of whom the P. M. A. would include in its proposed unit. Depart-ment44-53, located in plant B-1, is the principal department in whichthe P. M. A. is interested, being the only one designated in the originalpetition which it filed with the Board.This department is dividedinto the following 3 sections each headed by a section supervisor : (1)Foundry, (2) Plaster, and (3) Pattern and Motor Parts.The lattersection, in turn, is subdivided into 3 groups, namely, Wood and MetalPatterns, Form Press Group A, and Form Press Group B, each headedby a group supervisor.There are 50 wood and metal pattern makers°The P. M A did not contend that the several plants of the Company should be treatedseparately in determining the appropriate unit or units for collective bargaining purposes.Had it so contended,little support could be found in the record for its position in view ofthe integrated character of the operation and management of the Company's system ofplants and the history of bargaining on a system-wide basis.6Neither the P M.A nor its parent body participated in the conferences which culmi-nated in the National War Labor Board's directive LOCKHEEDAIRCRAFT CORPORATION45in the entire department,some of whom are in the Plaster Sectionwith plaster pattern makers where they make the wood and metalbases for plaster patterns,but the majorityof whom are in the Woodand Metal Patterns Group of the Pattern and Motor Parts Section.This Group has its working shop on the upper floor of the buildingwhich adjoins the building in which the Plaster Section occupies thelower floor.The wood and metal pattern makers in the Group workon wood patterns,metal patterns,models,jigs, fixtures,and mock-ups.The patterns which they make are used for castings of airplane parts.This is the decisive test allegedly applied by the P. M. A. in determin-ing which employees are to be included in its proposed bargainingunit.Department 28-26, also located in Plant B-1, is the other depart-ment in which there are pattern makers,whom the P. M. A. wouldinclude in its proposed unit.This department is likewise dividedinto 3 sections, 1 of which, the Tool and Wood Shop Section, is sub-divided into the following 3 groups: Wood Fabrication and Patterns;Tooling; and Jigs.There are 19 wood and metal pattern makers inthe department, all of whom are to be found in the Patterns Group.The P. M. A. claims that only 7 of these employees are engaged inmaking patterns to be used for castings,and therefore may properlybe included in its proposed unit.The record indicates that most ofthe 19 wood and metal pattern makers in Department 28-26 work onwood, metal, and plaster patterns,models, mock-ups, jigs, and fixtures.Patterns made in this department are used for tool castings.TheCompany's assistant manager of the Tool Engineering Division testi-fied that 7 or, 8 of the employees may devote most of their time topattern making.On the other hand, a jig and fixture builder em-ployed in the department denied that any pattern makers thereinworked exclusively on patterns for castings ; he testified- that almostall the pattern makers made patterns for cerrobend castings.In a third department of Plant B-1, i.' e. 72-25-83, two wood andmetal pattern makers make wood patterns for castings to be used onexperimental tests of airplanedesign.In Department 72-25-B of Plant B-5, there are five wood and metalpattern makers,who also make wood patterns for castings to be usedon experimental airplanes.In Department 29-42 of Plant A-1, there are 5 wood and metalpattern makers.They are chiefly engaged in making jigs,fixtures,and models,and very seldom make patterns.Department 15-08 of thesame plant is assigned 9 wood and metal pattern makers,who make thewood and metal bases of plaster patterns as well as splashes,mock-ups,master models,and, occasionally, a wood pattern for castings or a com-plete plaster pattern.They work in conjunction with plaster patternt 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakers. In Department 43-28 of this salve plant, there are 11 woodand metal pattern makers, who make wood patterns for tool castings,form blocks, master models, jigs, and fixtures. In still a fourth de-partment, 71-60, a single wood and metal pattern maker is engagedin making wood patterns from which castings for wind tunnel modelsare made.There are also 9 model builders in the department per-forming similar work.Plant A-2 has a single department, 17-08, in which five wood andmetal pattern makers are employed. They make the wood and metalbases for plaster patterns, an occasional wood pattern for- kirksiteThe above brief descriptions of work performed by the wood andmetal pattern makers employed by the Company in nine of its depart-ments tend to indicate that the line of division sought to be drawn bythe P. M. A. among the Company's wood and metal pattern makers isarbitrary.?Moreover, the record indicates that other employees ofthe company, such as the model builders, appear to have skills whichare substantially similar, if not identical, to those possessed by patternmakers, and appear to perform similar work, and yet are not includedin the proposed bargaining unit.Because the unit sought by the P. M. A. comprises only a segmentof a craft group employed by the Company possessing similar skillsand performing comparable work, we find that it is not appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, above, the bargaining unit sought to.be established by the petition of the P. M. A. is not appropriate for thepurposes of collective bargaining, we find that no question affectingcommerce has arisen concerning the representation of employees of theCompany in an appropriate unit.. Accordingly, we shall dismiss thepetition.ORDERUpon the basis of the foregoing findings of fact; the-National LaborRelations Board hereby orders that the petition for investigationand certification of representatives of employees of Lockheed AircraftCorporation, Burbank, California, filed by Pattern Makers Associationof Los Angeles & Vicinity,-AFL, be, and it hereby is, dismissed.7We alsonote that theP M. A.admitsthatplaster pattern makers,of whom the Coin-pany employs a considerable number, are eligible to membership and further admits that-,the only reason it does not seek to include them in the unit petitioned for at this time is:that "they arenot members of our association"